DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, in the reply filed on May 31, 2022, is acknowledged. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over “Direct Fabrication of two-dimensional photonic crystal structures in silicon using positive and negative Hydrogen Silsesquioxane (HSQ)patterns” (hereinafter referred to as Hamza) in view of U. S. Patent Application Publication No. 2007/0048790 (hereinafter referred to as Sheetz).
Hamza, in the abstract, and in the introduction paragraph discloses the use of inorganic resist layer on a substrate, the inorganic resist being a hydrogen silsesquioxane layer that is coated onto a substrate (also disclosed in paragraph no. 2) and then subjected to an electron beam exposure followed by development, wherein the inorganic resist can be a negative resist, and in figure 5, discloses that the electron beam (illustration reveals a focused electron beam) exposes outside a circular area and within an hexagonal area such that, upon development, the exposed portion of the HSQ resist i.e., outside the circular portion (surrounding the circular portion, cylindrical post) is developed away leaving the unexposed circular pillar (cylindrical post) and the unexposed hexagonal wall with a hole (via) between these pillars and hexagons, i.e., the exposed portion modified by the electron beam defines the circular pillar that is later developed, wherein the exposed portion of the HSQ is crosslinked and is looped (closed looped) around the cylindrical (circular shape-top view) pillar (the non-exposed HSQ), and at the same time the modified exposed portions forms a polygonal structure revealed upon development as the hexagonal structure that surrounds the pillar (claims 1-5, 10).  Hamza in the introduction discloses that the minimum width can be 50nm i.e., a width of patterns formed can be above 50nm and in Section 2, discloses resist formed of much higher thicknesses that can easily accomplish pattern widths of desired size (claim 6).  Hamza, as illustrated in figure 5, and disclosed in Section 2, discloses electron beam exposure multiple times so as to form the desired shapes and desired dosages of exposures (multiple dosages of exposures) (claim 7).  Hamza, in Section 2, last paragraph discloses that the exposed resist (electron beam exposed) is developed and hard baked  and then subjected to etching.  Hamza teaches the same claimed negative HSQ that is exposed in the claimed manner and developed and hard baked and will inherently result in fully crosslinking and formation of the dense network structure upon heating, and the etch will remove the claimed residual surface portion since the patterns developed are not masked (claims 13-14). 
The difference between the claims and Hamza is that Hamza does not disclose the plasma treatment prior to development and the formation of the claimed surface modified portion, or an oxygen plasma treatment or the formation of oxidized or carbonized layer or the removal of the surface modified portion (the portion above the non-exposed region) (claims 8-9 and 11-12).
Sheetz, in [0132], discloses that the HSQ layer is exposed to oxygen plasma (non developed HSQ layer) and can then be subjected to etching further the dots (formed after development) i.e., surface portion of the unexposed portions, and that exposing to oxygen plasma results in converting the exposed HSQ to SiO2 i.e., the exposure to plasma causes the breaking of the SiH and SiC bonds in the HSQ and will result in the claimed oxidized and/or carbonized layer.
Therefore, it would be obvious to a skilled artisan to modify Hamza by employing the plasma treating process as taught by Sheetz because Hamza in Section 2, 3rd paragraph, teaches performing a plasma ashing process in oxygen, and Sheetz, in [0132], teaches that exposing to an oxygen plasma enables the decomposition in the HSQ (breaking of SiH and SiC bonds) and the oxidation of the Silicon to its oxide and the enabling of reducing the dimensions of the dots (pattern) further. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 13, 2022.